DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “quick fastening means for a quick connection” (e.g. claim 3 line 3) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
It is noted that the claims still invoke 112(f) as stated in the action of 09/04/20.  For example, in claims 1 and 2 “cable-winding module” is a nonce phrase with no clear art-recognized meaning, and is modified by the function of “for holding the cable,” etc.  This limitation does not present sufficient structure to perform the claimed function, and therefore invokes 112(f).  Likewise, “quick fastening means for a quick connection” also invokes 112(f).  It is agreed that “capstan drive module” would be understood by one of ordinary skill in the art insofar as “capstan” is a known mechanical feature, and therefore does not invoke 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 lines 5-6 recite “the central module” which lacks antecedent basis (i.e. “a central module” is not recited until later in the claim).
Claims 16 and 19 depend from claim 2.
(Claim 3 line 3) The claim limitation “quick fastening means for a quick connection” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No device set forth in the original disclosure performs this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:	
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddons (GB 2 434 352).
claim 1 Siddons discloses a cable winch for an aircraft or vehicle (12), wherein the cable winch comprising:
a central module (16), which is attached to the aircraft or vehicle (12), the central module receiving a cable through a cable guiding channel (i.e. slot between rollers 76/78) of the central module (16), wherein the central module (16) is shaped in such a way that the central module (16) can be (i.e. is capable of being) mechanically connected to at least one further module of the cable winch (10) in a manually detachable manner (i.e. module, meaning any appropriately sized mechanical device, could be placed on 16);
a capstan drive module (60) for drawing a cable into the cable winch (10) and for letting the cable out of the cable winch (10), wherein the capstan drive module (60) is shaped in such a way that the capstan drive module (60) is mechanically connected to the central module (16); and can be or is connected to the aircraft or vehicle (12) via the central module (16); and
a cable-winding module (44) for holding the cable by winding and unwinding the cable, wherein the cable-winding module (44) is shaped in such a way that the cable winding module (44) is mechanically connected to the central module (16).
It is not clear if Siddons teaches a fastening device which is manually detachable; i.e. it is not clear if the mounting base at 68 or the drum 44 are detachable, or if they are riveted, welded, etc.  This is not considered a patentable distinction because those of ordinary skill in the art are well versed in making things separable.  For example, Siddons teaches mounting bolts (page 7 lines 3-9) for another connection, and points to modularity by teaching snap couplings for hydraulic lines (see page 6 lines It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make all the mountings of Siddons into separable, bolted connections, in order to provide easy assembly/disassembly of the system.
Regarding claim 2 modified Siddons teaches a cable winch for an aircraft or vehicle (12), the cable winch comprising:
a capstan drive module (60) for drawing a cable into the cable winch and for letting the cable out of the cable winch, wherein the capstan drive module (60) is shaped in such a way that the capstan drive module (60) can be or is mechanically connected to [a] central module (16);
a cable-winding module (44) for holding the cable by winding and unwinding the cable, wherein the cable-winding module (44) is shaped in such a way that the cable-winding module (44) can be or is mechanically connected to the central module (16); and
a central module (16), which can be or is attached to the aircraft or vehicle (12), the central module (16) receiving the cable through a cable guiding channel (i.e. slot between rollers 76/78) of the central module (16), wherein the central module (16) is shaped in such a way that the central module (16) can be or is mechanically connected to at least the capstan drive module (60) and the cable-winding module (44),
wherein the central module (16) and the capstan drive module (60) are shaped in such a way that the central module (16) and the capstan drive module (60) are connected positively to one another, wherein the central module (16) and the cable 
It is not clear if Siddons teaches components which are manually detachable; i.e. it is not clear if the mounting base at 68 or the drum 44 are detachable, or if they are riveted, welded, etc.  This is not considered a patentable distinction because those of ordinary skill in the art are well versed in making things separable.  For example, Siddons teaches mounting bolts (page 7 lines 3-9) for another connection, and points to modularity by teaching snap couplings for hydraulic lines (see page 6 lines 15-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make all the mountings of Siddons into separable, bolted connections, in order to provide easy assembly/disassembly of the system.

Regarding claim 3 modified Siddons teaches the above cable winch, and further teaches wherein the capstan drive module (60) is connected to the central module (16) by at least one fastening device (i.e. bolts, see 103 above) has quick fastening means for a quick connection (i.e. bolts could be considered a quick connection).
Regarding claim 4 modified Siddons teaches the above cable winch, and further teaches wherein the central module (16) is arranged between the capstan drive module (60) and the cable-winding module (44).
Regarding claim 5 modified Siddons teaches the above cable winch, and further teaches wherein the central module (16) has at least one cable-guiding section (80/82), which is designed to guide a cable of the cable winch (10) in at least one cable channel (i.e. slot between rollers 76/78) through the central module (16), wherein the central 
Regarding claim 6 modified Siddons teaches the above cable winch, but does not show the end of the cable.  Thus while most winches have hook modules of some sort or another, Siddons fails to specifically recite this feature.  Official Notice was given in the action of 09/04/20 that detachable load hook modules are old and well known in the art, and those of ordinary skill in the winch arts are familiar with a wide variety of load engagers, including detachable hooks.  This statement is taken as admitted prior art because Applicant did not traverse the Office’s findings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a detachable hook to the cable of Siddons in order to allow the load to be pulled. 
Regarding claim 7 modified Siddons teaches the above cable winch, and further teaches a braking resistance module (52; i.e. guide 52 imparts friction to the cable, and this claim limitation does not imply more), which is shaped in such a way that the braking resistance module is mechanically connected to the central module (16) in a manually detachable manner (i.e. see 103 combination above).
Regarding claim 8 modified Siddons teaches the above cable winch, and further teaches a control module (89), which is shaped in such a way that the control module (89) can be or is mechanically connected to the central module (16) in a manually detachable manner (see 130 combination above).
Regarding claim 10 modified Siddons teaches the above cable winch, and further teaches wherein the capstan drive module (60) and the cable winding module 
Regarding claim 16 modified Siddons teaches the above cable winch, and further teaches wherein the capstan drive module (60) and the cable-winding module (44) can be or are connected to the aircraft or vehicle (12) via the central module.
Regarding claim 17 modified Siddons teaches the above cable winch, and further teaches wherein the capstan drive module (60) is or can be arranged between the cable-winding module (44) and a cable entry section (74) of the cable winch along a cable running direction within the cable winch.
Regarding claim 18 modified Siddons teaches the above cable winch, and further teaches wherein the cable passes through the cable guiding channel (i.e. slot between rollers 76/78) before exiting the cable winch.
Regarding claim 19 modified Siddons teaches the above cable winch, and further teaches wherein the cable passes through the cable guiding channel (i.e. slot between rollers 76/78) before exiting the cable winch.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siddons in view of Eschelbacher (US 2010/0237306).
Regarding claim 9 modified Siddons teaches the above cable winch, but fails to teach the claimed fault diagnosis.  This is considered no more than obvious variation in view of Eschelbacher.  Eschelbacher teaches a winch designed to impart force to a It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fault diagnosis, as taught by Eschelbacher, to the controller of Siddons in order to prevent unwanted action of the winch upon unintentional breakage of a module.

Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive.
Applicant argues (page 8) that claims 11-15 should be examined.  This is not persuasive because the finality of the restriction requirement was made in the Office Action of 09/04/20.  If method claim 11 is found to require all the particulars of an allowable claim it will be rejoined.  Until that time no rejoinder can be made.
Applicant argues (page 9) that the drawing objections have been overcome.  This is not persuasive because the quick fastening means (claim 3) is still not shown.
Applicant argues (pages 9-10) that claim 3 is definite because it allegedly sets forth “mechanical” features which do not invoke 35 USC 112(f).  This is not persuasive because the claims actually do invoke 112(f).  The phrase “quick fastening means” does not have any known art-recognized meaning.  The word “fastening” implies a function or an action, not a structure, therefore it is different than “locks,” “connector assemblies,” or “detent mechanisms,” which are mechanical features.  As the term “quick fastening 
Applicant argues (page 11) that Siddons allegedly fails to teach receiving the cable through the guiding channel.  This is not persuasive, as the central module (16) has a fairlead (74) which comprises a channel for the cable, and the cable passes therethrough.  
Applicant argues (page 11) that Siddons allegedly fails to teach the central and capstan drive modules can be connected positively to one another, and wherein the central and cable-winding modules can be positively connected to one another.  This is not persuasive.  As shown in figure 2, Siddons shows both the capstan drive module (60) and the cable-winding module (44) positively connected to the central module (base frame 16).
Applicant argues (page 12) that Siddons’ base frame (16) is “not equivalent to the central module and doesn’t receive the cable in any manner.”  This is not persuasive as Siddons teaches both of these limitations.  The “central module” of claim 1 has no claimed components above those taught by Siddons, and therefore Siddons’ element 16 is equivalent to Applicant’s “central module.”  Siddons’ central module (16) comprises a fairlead (74), which has a channel for receiving the load line, and therefore the central module (16) receives the line.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.L.A/Examiner, Art Unit 3654                   

/SANG K KIM/Primary Examiner, Art Unit 3654